Citation Nr: 0925304	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1966 to October 1969, and with the United States 
Navy from December 1974 to September 1976.  The Veteran died 
on October [redacted], 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for the cause of the Veteran's death.

The appellant and her son offered testimony at an April 2009 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing has been associated with 
the claims file.  At that time, the appellant submitted 
copies of statements from the Veteran's brothers, pastor, and 
a family friend, as well as her own statement.  A waiver of 
RO consideration of these items was also submitted.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD rated 100 
percent disabling; right knee arthritis and chondromalacia 
rated 10 percent disabling; residuals of a left wrist 
fracture rated 10 percent disabling,; post operative 
residuals of a right inguinal hernia rated noncompensable; 
and a hiatal hernia rated noncompensable.  His combined 
disability evaluation was 100 percent.

2.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's death 
are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.301, 3.302, 3.303, 3.312, 3.354 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

After the adjudication of the instant claim, the Court of 
Appeals for Veterans Claims (Court) interpreted VA's duties 
in the context of claims for service connection for the cause 
of death.  In the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The correspondence sent to the appellant in November 2006 met 
only the second of these elements, by informing the appellant 
of the evidence and information needed to show that an 
already service connected disability caused or contributed to 
the Veteran's death.  While the RO failed to inform the 
appellant of the disabilities service connection had already 
been established for, or of how to service connect a new 
disability, the Board finds that such omissions are harmless, 
and that the appellant is not prejudiced by adjudication of 
her appeal at this time.  In her submissions of evidence and 
argument, as well as at the April 2009 hearing, the appellant 
has amply demonstrated that she was well aware of the 
Veteran's service connected disabilities.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual 
knowledge of what is needed to substantiate a claim prior to 
adjudication by the Board provides a meaningful opportunity 
to participate in the adjudication process).  Further, the 
appellant has very clearly and intentionally limited her 
claim to a single theory of entitlement, namely that service 
connected PTSD and its symptoms caused or contributed to the 
Veteran's s death.  She has not stated, and the evidence of 
record does not indicate, that there is any other disability 
or disease which played a role in the death and which merits 
service connection.  The failure to provide notice on how to 
obtain service connection for an additional disability is 
therefore harmless error.  The Board finds that the appellant 
has been given all notice required to allow her to 
meaningfully participate in the adjudication of the appeal 
and to advance all theories of the case she has espoused.  
Adjudication may proceed without prejudice to the claimant.

VA additionally has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has associated with the claims file updated VA 
treatment records, and has obtained Social Security 
Administration (SSA) records.  A VA medical opinion, based on 
a review of the claims file, is of record.  The appellant has 
submitted statements from several friends, her pastor, and 
two of the Veteran's brothers.  The official police report of 
the Veteran's accident has been obtained.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.


Service Connection for the Cause of Death

The appellant does not contend, nor does the evidence 
indicate, that service-connected conditions other than PTSD 
caused or contributed to the veteran's death.   Accordingly, 
this decision is narrowly focused on the question of 
entitlement to service connection for the cause of the 
veteran's death, as related to PTSD. 

The appellant's sole contention is that the Veteran's 
service-connected PTSD substantially and materially 
contributed to the events which led to his death.  Toward 
this contention, she has offered two theories of entitlement.  
First, she maintains that the accident was in fact a suicide, 
caused by PTSD.  Second, she argues that the Veteran's use of 
drugs and alcohol to medicate his PTSD impaired his ability 
to drive, resulting in his death.  In a related allegation, 
the appellant argues that PTSD caused him to have road rage 
that lead directly to the accident, complicated by his dulled 
reactions.

According to VA law, when a veteran dies from a service 
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

        Facts regarding the Veteran's Death on October [redacted], 2006

The death certificate lists the cause of death as severe head 
trauma due to a motorcycle crash.  The police report of the 
accident indicates that the Veteran was weaving in and out of 
traffic, passing cars and driving at an excessive speed.  It 
was in the evening, around six o'clock.  The report indicated 
that the Veteran had been drinking.  A witness stated that 
the Veteran made a right turn, and when the witness also made 
the turn, he saw the Veteran and his motorcycle in a ditch on 
the side of the road.  

	Contentions

The appellant maintains that the accident occurred when the 
Veteran was chasing another vehicle in a fit of "road 
rage."  The police report, however, does not reflect that 
any other vehicle was involved, nor does it indicate the 
crash was related to "road rage". 

The appellant has filled out the details of the evening 
through her testimony and through statements of friends and 
family.  These details are relayed in the following three 
paragraphs.  

In the days and weeks leading up to the accident, the Veteran 
had been increasingly depressed and having trouble with PTSD 
symptoms.  His temper would flare, and he was drinking.  Mr. 
WAV stated that the Veteran had asked him to contact VA on 
behalf of his wife should anything happen to him.  The 
Veteran's stepson, Mr. ES, testified at the April 2009 
hearing that the Veteran told him he was to have his 
motorcycles should anything happen.  He purchased a pistol.  
On the morning of the accident (October [redacted], 2006), the Veteran 
was calm.  He walked in the woods with a friend (Mr. WAV).  
Mr. WAV stated that he and the Veteran were planning to cut 
firewood the next day, and were planning the job.  They also 
did some work on Mr. WAV's house and visited another cabin.  
When the Veteran left around 2:30 PM, he did so at high 
speed, which was uncharacteristic.  

He began drinking at around two o'clock in the afternoon; his 
wife periodically brought him beer throughout the day.  At 
approximately 5:30 PM, he took his medication.  The appellant 
maintains that he took an extra large dose.  His wife states 
that at that time, she asked him to stop drinking and come in 
for dinner.  He had approximately seven or eight beers at 
that point.  The Veteran did not reply, and went to the 
garage and left on his motorcycle at high speed.  At 
approximately 6:45 PM, the appellant was informed of the 
accident.  Later that evening, after returning from the 
hospital, the appellant noticed that the Veteran had a loaded 
gun out in the garage.

Two of the Veteran's brothers submitted statements.  One 
brother, [redacted], MD, opined that the Veteran's death 
was related to PTSD because the accident occurred during a 
fit of "road rage" triggered by PTSD and exacerbated by his 
medication and alcohol.  Dr. JAB's medical qualifications and 
specialty, if any, is not known.  Mr. [redacted], the 
Veteran's other brother, is a retired military pharmacist.  
He stated that he had observed the Veteran develop a 
tolerance for his medications, and he required larger doses.  
When medications seemed ineffective in treating his anxiety, 
the Veteran self-medicated with beer.  

Several friends of the Veteran stated that it was out of 
character for him to drive his motorcycle recklessly.


Suicide

As discussed below, the Board can only find that the accident 
which took the Veteran's life was just that, a tragic 
accident.  It was not a suicide.  First, a review of medical 
records from the VA through May 2006 reveals that in the 
months prior to his death the Veteran indicated no current 
suicidal ideation or plan.  A February 2000 examination by 
Dr. MM in connection with SSA disability benefits does note a 
history of suicidal ideation, but again, the Veteran had no 
specific plan.  Although the appellant and the Veteran's 
friends cite examples of altered behavior prior to his death, 
none of the examples stand out as indicating a plan or intent 
to take his own life.  In two instances he referred to 
arrangements for the care of his wife or disposition of 
property, but he also was making plans for the future.  He 
had dinner plans with his wife for their anniversary, and was 
intending to cut additional firewood with Mr. WAV.

Second, the weight of the medical evidence of record is 
against a finding that the October [redacted], 2006 crash was a 
suicide.  In September 2007, a VA psychologist reviewed the 
claims file, including the Veteran's VA medical records, and 
offered a medical opinion that "it is this examiner's 
opinion that it is less likely than not that the veteran's 
death is related to his service connected PTSD."  He noted 
that there was no mention of suicidal ideation for the year 
and a half preceding the accident.  The examiner stated that 
there was "literally no mention of the veteran complaining 
of any suicidal thoughts or suicidal ideation, and certainly 
no mention or documentation of the veteran stating that he 
was going to kill himself because of his service-connected 
PTSD."  The psychologist stated that the Veteran's PTSD was 
in fact "fairly stable and well-managed."  The psychologist 
also noted the plans for the future the Veteran was making.  
His behavior "certainly was not suggestive of any type of 
dangerousness to self or suicidality, related or unrelated to 
his service connected PTSD."  The examiner specifically 
opined that it was less likely than not that the Veteran's 
death was related to his PTSD.  The Board gives great weight 
to this, the only medical opinion of record in this regard 
from one with any psychological training.  The Board notes 
that as a psychologist, and not a medical doctor, the 
examiner did not and could not offer an opinion on the impact 
of the Veteran's medication and alcohol use on his ability to 
operate his motorcycle.

Impaired Ability to Drive due to PTSD

Turning to that second allegation, that PTSD and associated 
medication and alcohol use caused the Veteran to drive 
aggressively and be incapable of reacting appropriately to 
control his motorcycle, the Board must unfortunately find 
that benefits cannot be awarded.

The Board concedes that the Veteran's prescribed medication 
and use of alcohol had an impact on his reaction time and his 
ability to drive.  The police report establishes that alcohol 
was a factor in the accident, and the Veteran's brother, Mr. 
JAB, noted that his blood alcohol content was in excess of 
the legal limit.  As a matter of law, the Veteran was driving 
with his ability impaired.  The Board even concedes, for the 
sake of argument, that the Veteran's use of alcohol was 
motivated by a desire to self-medicate.

Despite all these conceded points, however, the Board must 
deny entitlement to service connected death benefits, as 
ultimately the Veteran's accident resulted directly from his 
willful misconduct.  The Board stresses that it does not find 
the use of medications or even self medication with alcohol 
to be willful misconduct.  Instead, it is the conscious 
decision to drive after having imbibed which is the willful 
misconduct.

Willful misconduct is defined as "an act involving conscious 
wrongdoing or known prohibited action."  "It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences."  
38 C.F.R. § 3.1(n).  Driving under the influence of drugs or 
alcohol is such an act.  The appellant has stated that the 
Veteran was careful about taking his medications due to his 
history of addiction to cocaine and other drugs; he was aware 
of the effects of his PTSD medication.  Further, the 
appellant stated that she had informed the Veteran 
immediately before he drove away that he had drunk too much.  
"[He] looked at me and just smiled.  And out the door he 
went."  

The Veteran compounded his misconduct by driving recklessly, 
passing cars and operating his motorcycle at a high rate of 
speed.  He "almost collided [with] several people" just 
before crashing, recalled a witness to the accident.  The 
appellant has maintained that there was a fight at a bar, and 
that the Veteran was being chased by or was chasing another 
car during an episode of "road rage," but the police report 
clearly shows no other vehicle was involved, and by the 
appellant's own statements, the accident occurred almost 
immediately after the Veteran left the house, with no time to 
visit a bar and get in an altercation.

The appellant has argued that the Veteran lacked the capacity 
to make a conscious decision to drive.  Regulations provide 
that where a Veteran is found to be insane, he lacks the 
requisite ability to form intent, and any misconduct cannot 
be willful.  38 C.F.R. § 3.302(a).  As was discussed above, 
however, the Veteran was not suicidal on the day of the 
accident or in the days leading up to it.  Treatment records 
reflect that he was stable and dealing effectively with PTSD 
symptomatology, a finding confirmed by the VA examiner.  The 
Board notes that the Veteran has been found to be mentally 
competent despite his total disability rating for PTSD.  The 
evidence of record is against a finding that the Veteran was 
so unsound of mind as to prevent him from making a rational 
and measured decision.  

He was aware he was drinking and had taken medications, and 
he was reminded before driving away that he was impaired.  
The evidence of record compels the Board to find that the 
Veteran wantonly, recklessly, and willfully undertook to 
operate his motorcycle in an unsafe manner, regardless of the 
presence of a PTSD diagnosis.  It was this conduct which led 
directly to his unfortunate and untimely death.  

While the Board is sympathetic to the appellant and her 
family for their significant loss, a grant of service 
connection for the Veteran's death is not permissible.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


